DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 01/04/2022.

Examiner's Statement of reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for transmitting system information, comprising: generating a system information block SIB, and sending the SIB in N time units of a SIB period, wherein a first time unit of the N time units includes a redundancy version number of the SIB that is set to 0, the redundancy version number indicates a location in a buffer from which data to be transmitted is read,  the SIB period comprises T time unit groups, and the T time unit groups comprise T.sub.P SIB candidate sending time unit groups, wherein T.sub.P.<T, each of the T time unit groups comprises a plurality of time units for a clear channel assessment (CCA), and each of the T.sub.P SIB candidate sending time unit groups comprises r SIB candidate sending time units, and wherein N is a total quantity of SIB candidate sending time units comprised in one or more of the T.sub.P SIB candidate sending time unit groups that the CCA is successful, and N.ltoreq.T.sub.P.times.r.
The closest prior art, as previously recited, Malladi et al. (US 2015/0365880 A1), Ng et al. (US 2008/0182577 A1) are also generally directed to various aspects of transmitting and receiving system information blocks over the unlicensed radio frequency spectrum band.  
generating a system information block SIB, and sending the SIB in N time units of a SIB period, wherein a first time unit of the N time units includes a redundancy version number of the SIB that is set to 0, the redundancy version number indicates a location in a buffer from which data to be transmitted is read,  the SIB period comprises T time unit groups, and the T time unit groups comprise T.sub.P SIB candidate sending time unit groups, wherein T.sub.P.<T, each of the T time unit groups comprises a plurality of time units for a clear channel assessment (CCA), and each of the T.sub.P SIB candidate sending time unit groups comprises r SIB candidate sending time units, and wherein N is a total quantity of SIB candidate sending time units comprised in one or more of the T.sub.P SIB candidate sending time unit groups that the CCA is successful, and N.ltoreq.T.sub.P.times.r.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478